Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All rejections not reiterated herein below are withdrawn in view of the amendments filed 12-15-2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fabric pouch including gel” in claim 13 and “the plurality of cushion sections in claims 23-24 and 30” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 23-24 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instant case the limitations “proximate the plurality of cushion sections” does not have any support in the specification; therefore; it is failed to comply with the written description requirement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-9, 11, 14-16, 21-26, and 28-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hexels (7,730,555) in view of Petrey (4,651,354).
Regarding claims 16 and 4, Hexels teaches a hosiery product comprising: 
an inner layer of hosiery material configured to cover a bottom surface of a foot and a top surface of the foot (Figs. 1-7, member 3, col. 3, line 35);
an outer layer of hosiery material configured to cover the bottom surface of the foot and the foo surface of the foot (Figs. 1-7, member 1, col. 3, line 38); and
a support layer comprising one or more cushions configured to cushion one or more regions of the foot and positioned to support specific pressure points of the foot including at least one of ball of the foot metatarsal region, an arch of foot region, and a heel region (as seen in Figs 1-7 any point on the foot is the specific point) wherein the support layer is disposed between the inner layer of hosiery material and the outer layer of hosiery material (as seen in Figs. 6-7, col. 3, lines 60-65 that member 9 covered the entire bottom surface of the foot).
Hexels does not teach a support layer comprising two or more cushions wherein a cushion of the one or more cushions is circular.
Petrey teach a hosiery product having a support layer comprising two or more cushions wherein a cushion of the one or more cushions is circular (Figs. 1 -3, members 30, 32, 34, and 38).

Regarding claim 2, the modified structure Hexels-Petrey discloses the support layer is coupled to one or more of: the inner layer of hosiery material; and the outer layer of hosiery material (Hexels, Figs. 1-7, col. 3, lines 28-29).
Regarding claim 3, the modified structure Hexels-Petrey discloses the support layer is coupled by at least one of sewing (Hexels, Figs. 1-7, col. 3, lines 28-29), stitching (Hexels, claim 1), knitting, weaving and stamping.
Regarding claim 5, the modified structure Hexels-Petrey discloses the inner layer of hosiery material and the outer layer of reinforced hosiery material comprise one or more of: a flexible material (col. 3, lines 33-35); a breathable material; and elastic material.
Regarding claim 6, the modified structure Hexels-Petrey discloses a padding layer (Hexels, Figs. 1-7, member 7, col. 4, lines 9-10) located between the support layer and the cuter layer of hosiery material, wherein the padding layer is configured to support the foot.
Regarding claim 7, the modified structure Hexels-Petrey discloses a padding layer positioned proximate the bottom of the foot between one of to support the support layer and the outer layer (Hexels, Figs. 1-7, member 9, col. 4, lines 9-10); and the support layer and the inner layer.
Regarding claim 8, the modified structure Hexels-Petrey discloses the hosiery product is one of a sock (Hexels, col. 2, lines 15-20), a footie, a knee high and a pantyhose.
Regarding claim 9, the modified structure Hexels-Petrey discloses the one or more regions of the foot comprises one or more of: a heel region; an arch region; a metatarsal region, wherein the metatarsal region includes one or more metatarsal areas: and a toe region, wherein the toe region includes one or mare foe areas (as seen in Figs 8-7 8 of Hexels, member 9, col. 3, lines 80-85 that member 9 covered the entire bottom surface of the foot).
Regarding claim 11, the modified structure Hexels-Petrey discloses the support layer of the hosiery product is configured to terminate of a bend of toes of a user (Hexels, Figs. 8-7, member 9).
Regarding claim 14, the modified structure Hexels-Petrey teaches all of the imitations of clam 14 except the two or more cushions comprises at least two cushions and one or more intervening cushions, wherein a first cushion of the one or more intervening cushions is configured to cover a larger surface area relative to a first cushion of the at least two cushions and a last cushion of the one or more intervening cushions is configured to cover a smaller surface area relative to a last cushion of the at least two cushions. 

    PNG
    media_image1.png
    280
    356
    media_image1.png
    Greyscale

However, Petrey further teaches the two or more cushions comprises at least two cushions and one or more intervening cushions, wherein a first cushion of the one or more intervening cushions is configured to cover a larger surface area relative to a first cushion of the al least two cushions and a last cushion of the one or more intervening cushions is configured to cover a smaller surface area relative to a last cushion of the at least two cushions (fig 3 annotated above),
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the modified structure Hexels-Petrey, by adding at least two cushions and one or more intervening cushions with their location, as taught by Petrey, in order to provide better protection, same the exact locations as needed, more comfortable for individual toes and foot and better foot and toe contact with the ground.
Regarding claim 15, the modified structure Hexels-Petrey discloses a reinforcing layer disposed between the support layer and the outer layer, wherein the reinforcing layer comprises a breathable material (i.e. woven, Hexels, Figs 1-7, member 8, col 4, lines 16-22).
Regarding claim 21, Hexels discloses a hosiery product comprising: an inner layer of hosiery material configured to cover a bottom surface of a foot and a top surface of the foot (Figs. 1-7 member 9, col 3, line 38);
an outer layer of hosiery material configured to cover the bottom surface of the foot and the tom surface of the foot (Figs. 1-7, member 1, cal. 3, fine 38); and
a support layer comprising cushion sections configured to cushion bottom region of the foot and the cushion sections disposed in the support layer proximate the bottom surface of the foot and positioned to support specific pressure points of the foot including at least one of ball of the foot metatarsal region, an arch of foot region, and a heel region (as seen in Figs 1-7 any point on the foot is the specific point) wherein the support layer is disposed between the inner layer of hosiery material and the outer layer of hosiery material (as seen in Figs. 6-7, col. 3, lines 60-65 that member 9 covered the entire bottom surface of the foot).
Hexels does not teach a support layer comprising two or more cushions.
Petrey teach a hosiery product having a support layer comprising two or more cushions wherein a cushion of the one or more cushions is circular (Figs. 1 -3, members 30, 32, 34, and 38).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Hexels, by using the support layer of Petrey to replace the support layer of Hexels, in order to provide better protection and more comfortable when the foot and toe contact with the ground.
Regarding claim 22, the modified structure Hexels-Petrey discloses the inner layer of hosiery material and the outer layer of hosiery material comprise one or more 
Regarding claim 23, the modified structure Hexels-Petrey discloses a padding layer located between the support layer and the outer layer of hosiery material, wherein the paddling layer is disposed under the wear’s foot proximate the plurality of cushions and configured to support the foot (Hexels, Figs. 1-7, member 7, col. 4, fines 3-16).
Regarding claim 24, the modified structure Hexels-Petrey discloses a padding layer positioned proximate the bottom of the foot proximate the plurality of cushions and between one of the support layer and the outer layer (Hexels, Figs. 1 -7, member 7, col. 4, lines 9-10); and the support layer and the inner layer.
Regarding claim 25, the modified structure Hexels-Petrey discloses the hosiery product is one of a sack (Hexels, col. 2, lines 15-20), cushion sock, trouser sock, a foodie, a knee high and a pantyhose.
Regarding claim 26, the modified structure Hexels-Petrey discloses the plurality of cushion sections are configured to cushion one or more of: a heel region; an arch region; a metatarsal region, wherein the metatarsal region includes one or mare metatarsal areas; and a toe region, wherein the toe region includes one or more toe areas (as seen in Figs. 8-7 of Hexels, member 8, col. 3, lines 80-65 that the laver 9 is cover the entire surface of the foot).
Regarding claim 28, Hexels teaches a hosiery product comprising: an inner layer of hosiery material (Hexels, Figs. 1-7, member 3. col. 3, line 38);
an outer layer of hosiery material (Hexels, figs. 1-7, member 1, col 3, line 36); and
as seen in Figs 1-7 any point on the foot is the specific point), wherein the support layer is disposed between the inner layer of hosiery material and the outer layer of hosiery material (Figs. 6-7, members 8-9, col. 3, lines 80-85): and
wherein the support layer is permanently sewn in between the inner layer and the outer layer and sewn to the inner layer of hosiery material disposed to cover top surface of the wearer’s foot (claim 17).
Hexels does not teach a support layer comprising two or more cushions.
Petrey teach a hosiery product having a support layer comprising two or more cushions wherein a cushion of the one or more cushions is circular (Figs. 1 -3, members 30, 32, 34, and 38).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Hexels, by using the support layer of Petrey to replace the support layer of Hexels, in order to provide better protection and more comfortable when the foot and toe contact with the ground.
Regarding claim 29, the modified structure Hexels-Petrey discloses the inner layer of hosiery material comprises one of nylon (i.e. polyamide, Hexels, col. 2, lines 5 and 57, and claim 9) and spandex.
Regarding claim 30, the modified structure Hexels-Petrey discloses a padding layer positioned proximate the bottom of the foot between one of: the support layer and 
Regarding claim 31, the modified structure Hexels-Petrey discloses the plurality of cushion sections are configured to cushion one or more of: a ball of foot region; an arch region: a heel region; a metatarsal region, wherein the metatarsal region includes one or more metatarsal areas; and a toe region, wherein the one region includes one or more toe areas (as seen in Figs. 1-7, col. 3, lines 60-65, member 9 covered the entire surface of the foot).
Regarding claim 32, the modified structure Hexels-Petrey discloses the hosiery product comprises a sock further comprising permanently stitched (Hexels, claim 1) elevated support padding (as seen in Figs. 8-7 of Hexels, member 9 must have a thickness therefore, it is elevated).
Regarding claim 33, the modified structure Hexels-Petrey discloses a reinforcing layer comprising a layer of hosiery material positioned intermediate the support layer and the outer layer to provide support to the support layer (Hexels, Figs 1-7, member 8).
Regarding claim 34, the modified structure Hexels-Petrey discloses the plurality of cushion sections are attached to the inner layer by one of sewing, stitching (Helexs, claim 1), knitting, weaving and stamping.
Regarding claim 35, the modified structure Hexels-Petrey discloses the support layer is integrally attached to one or more of the inner layer or the outer layer (Hexels, Figs. 1-7, claim 1).

Claims 13 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hexels (7,730,555) and Petrey (4,651,354) as applied to claims 16  and 21 above, and further in view of Canci (2010/0050320).
Regarding claims 13 and 27, the modified structure Hexels-Petrey teaches all of the limitations of claim 13 and 27 except the support layer is comprised of at least one of viscoelastic support gel, macro-gel activated support discs, memory foam, gel memory foam, latex foam, and a fabric pouch including support gel.
Canci teaches a hosiery product comprising memory foam (para 0010).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the modified structure Hexels-Petrey, by replacing the cushion material with memory foam, as taught by Canci, in order to reduce foot pain and discomfort (Canci, para 0002).

Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hexels (7,730,555) and Petrey (4,651,354) as applied to claims 28 and 32 above, and further in view of Montgomery (2,671,277).

Regarding claims 36-37, the modified structure Hexels-Petrey teaches all of the limitations of claims 28 and 32 except the hosiery product comprises a sock further including plurality of cushions including an elevated support gel attached to the inner layer.
Montgomery teaches an insole having an inner layer comprising elevated gel padding (Figs 2-4, member 13-16 and 20).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-9, 11, 13, 15-16, and 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,875,119. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclosed a hosiery having an inner layer, an outer layer, wherein these layers comprised a padding layer, a circular elevated cushioning support layer with gel, and reinforced layer in between the inner and outer layers.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,675,119 in view of Petrey (4,651 354). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify structure Hexels by adding at least two .
Response to Arguments
Applicant’s arguments, dated 12-15-2021, with respect to the drawing objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant's arguments, date 12-15-2021, with respect to the rejections of claims under 35 U.S.C §102 and 103 have been fully considered, but they are not persuasive.
Argument 1: applicant argues that Hexels does not teach any specific point of the foot and those points including at least one of a ball of the foot metatarsal, arch, and heel regions. However, as analyzed above that any point on the foot is the specific point (applicant does not explain how the point is specific) and Hexels layer cover the entire of bottom surface of the foot; therefore it must cover at least one of a ball of the foot metatarsal, arch, and heel regions.
Argument 2: applicant argues that Hexels member 8 cannot be a support layer because of the material as disclosed by Hexels. However, any material must support the foot such as covering the foot and prevent injury from debris. 
Argument 3: applicant argues that Hexels member 7 cannot be a padding layer because there is not any term saying “padding”. However member 7 is a microporous material; therefore it is a soft material (padding). Thus, applicant does not explain what the padding material is; therefore, it is just a cover term (i.e. name).
Argument 4: applicant argues that the prior art does not teach the limitations "proximate the plurality of cushion sections". However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the limitations have been addressed as analyzed above.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732                                                                                                                                                                                             
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732